NUMBER 13-15-00209-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


           IN RE ONE GAS, INC. D/B/A TEXAS GAS SERVICE CO.


                       On Petition for Writ of Mandamus.


                                        ORDER

  Before Chief Justice Valdez and Justices Rodriguez and Longoria
                          Per Curiam Order

        Relator, One Gas, Inc. d/b/a Texas Gas Service Co., filed a petition for writ of

mandamus and emergency motion to stay in the above cause on April 29, 2015. Through

this original proceeding, relator seeks to vacate an order granting a temporary injunction

which requires relator to, inter alia, remove a gas pipeline from realty before October 15,

2015.

        The Court, having examined and fully considered the emergency motion for stay,

is of the opinion that said motion should be granted. The emergency motion for stay is

hereby GRANTED, and the trial court proceedings, including the trial of this matter set for
June 22, 2015, are ordered STAYED pending further order of this Court, or until the case

is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”).

       The Court requests that the real party in interest, MVP Properties, LLC, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                  PER CURIAM

Delivered and filed the
29th day of April, 2015.




                                                   2